 

TACTICAL SERVICES, INC.

--------------------------------------------------------------------------------

August 24, 2018

 

Thomas Li

Nathan Xian

Francisco Ariel Acosta

Unit 1104, 11/F, Crawford House

70 Queen’s Road Central

Central, Hong Kong

 

Re:Termination of Asset Purchase Agreement dated October 23, 2017 

 

To Whom It May Concern:

 

Please be advised that, effective immediately, that certain Asset Purchase
Agreement (the “Agreement”) dated October 23, 2017, by and among Tactical
Services, Inc. (f.k.a. Lineup Advertisement Inc.), a Nevada corporation (the
“Company”), Thomas Li (“Li”) and Nathan Xian (“Xian”) is hereby terminated.

 

Pursuant to Section 6(a)(vi) of the Agreement, Li and Xian “shall have performed
all necessary actions to transfer legal title of the Acquired Assets to the name
of [the Company].” Messrs. Li and Xian failed altogether to transfer title to
the Acquired Assets to the Company.

 

As such, the signatories to the Agreement hereby agree to amicably and
voluntarily terminate the Agreement, as if it had never been executed since the
obligations of the parties pursuant to the Agreement were never satisfied.

 

In addition, as a direct result of the failure to transfer said Acquired Assets
to the Company, the Company never delivered the 60,000,000 restricted shares of
its common stock due and owing to Messrs. Li and Xian, thereby further
facilitating the termination of the Agreement as set forth herein.

 

Further, such termination is effective immediately and the Agreement shall be
void and have no effect, without any liability or obligation on the part of the
Company or any of the signatories thereto.  

 

Please be guided accordingly.

 

Sincerely,

 

/s/ Francisco Ariel Acosta          

Francisco Ariel Acosta

Chief Executive Officer

 

 

AGREED & ACCEPTED:

 

/s/ Nathan Xian                           

NATHAN XIAN

 

/s/ Thoams Li                               

THOMAS LI